JELKE, J.
We said in the case of Benham v. Cincinnati, 26 O. C. C. 17:
“Where, however, the assessing board has made a finding of benefits and has made the assessment on that basis, such finding and assessment are prima facie correct,, and should not lightly be disturbed or inquired into in the absence of allegations of some of the grounds usually invoking equitable intervention.”
In the case at bar, this court is somewhat divided on the question as to whether or not the property has been specially benefited in the amount of the assessment. The very fact that the court can divide on this question, leads a majority of us to hold that the assessment as levied by the assessing board should be sustained. This court does not examine into the question of benefits as a matter of course, and does so only in cases where such inequality between benefits conferred and assessments levied invite equitable intervention. This being so, we are of opinion that the assessment in this case should be allowed to stand.
Giffen, J., dissents, for the reason that the evidence shows no go.od ground for repaving the street.
Swing, J., concurs.